Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Applicant’s reply filed on 9/8/22 is acknowledged.  
Claims 11-20 and 106-115 are pending.  Claims 109-111 and 113-115 are withdrawn. 
Applicant’s election of the species of a graft including at least one sheet and the bioactives of FGF-2, TGF-beta, and VEGF in the reply filed on 12/30/19 is acknowledged.
Claims 11-20, 106-108 and 112 are under consideration to the extent that the product comprises the species elected. 

Objections Withdrawn
The objections of Claims 11, 106 and 112 are withdrawn in view of the amended claims.

Rejections Withdrawn
The rejection of Claims 11-20, 106-108 and 112 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 108 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 108 recites that the sterilization comprises exposure to ethylene oxide gas, e-beam radiation or gas plasma, however, claim 106, from which claim 108 depends, has been amended to recite that sterilization comprises exposure to ethylene oxide gas, e-beam radiation or gas plasma.  Therefore, claim 108 does not further limit claim 106. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 6,206,931; cited in IDS) in view of Voytik-Harbin et al ("Identification of Extractable Growth Factors From Small Intestine Submucosa," J Cell. Biochem. 67:478-491, 1997; cited in IDS) and Berger et al. (Berger and Dodrill “Achieving Efficacy and Sterility in Flexible Packaging” Sterilization 8/1/2001 < https://www.mddionline.com/ achieving-efficacy-and-sterility-flexible-packaging> accessed 3/19/20). 
Cook discloses a collagen graft product which is removed from a submucosal tissue source abstract; (column 2, lines 23-28). Cook teaches that the collagen graft matrix contains beneficial components with which the matrices naturally occur such as one or more of glycosaminoglycans, glycoproteins, proteoglycans, and growth factors including FGF-2 and TGF-beta (e.g. column 9, lines 18-28).  Cook discloses the matrix of the invention can be used in sheet form in combination with nutrients which support the growth of the subject cells, such as fibroblastic cells, including human fibroblastic cells (column 13, lines 17-27).  Cook discloses the submucosal source material is disinfected with a disinfecting agent, or radiation including e-beam radiation (column 3, lines 46-55 and column 8, lines 14-37).  Cook describes the processes of the invention preferably involve first rinsing the submucosa source one or more times with a solvent, suitably water, and treatment with a disinfecting agent, which is preferably peracetic acid (i.e. prior to packaging) (e.g. column 6, line 46-end; column 7, line 55 – column 8, line 14). Cook discloses that “sterile” refers to a condition wherein a material has a bioburden such that the probability of having one living microorganism on and/or in a given section of the material is one is on-million or less (column 5, lines 62-65). 
Cook does not teach that FGF-2 is extractable at a level of at least 50 ng per gram dry weight, or how the level differs from that of TGF-beta following sterilization, or that the matrix is provided in a polyester package in which the matrix has been sterilized.  This is made up for by the teachings of Voytik-Harbin and Berger et al. 
Voytik-Harbin discloses that FGF-2 is an extractable component of SIS (small intestinal submucosa) (page 482, middle), which consists primarily of an extracellular matrix (ECM) material (page 478, right column). Voytik-Harbin discloses the dry weight yields and total protein yields (2 to 4 mg/g powder) of the 4 extracts were not significantly different (page 482, right column, top paragraph). Voytik-Harbin discloses that the protein content of the extracts typically represented 50-70% of the extract dry weight (page 482, right column, top paragraph) and that FGF-2 was present and accounted for more than 60% of the GF activity (page 482, right column, bottom paragraph). From the results obtained by Voytik-Harbin, it appears that FGF-2 would be present at about 400ug per gm dry powder. Thus Voytik-Harbin shows that the extractable native FGF-2 would be present at least 50 ng per gram dry weight and that such an amount is an inherent characteristic of the material, depending upon the extraction method used. 
Berger et al. teach that packaging plays an important role in the medical industry (e.g. page 1).  Berger et al. teach that sterilization methods must be selected carefully to match with the packaging and end-use (e.g. page 2, “Sterilization Methods”). Berger et al. teach that methods for sterilizing packaged medical products include ethylene oxide sterilization, radiation, and gas plasma (e.g. pages 4-6). Berger et al. teach that the products are sterilized while inside the package material, and further that polyester is widely used as the packaging material because of its strength, clarity, thermal stability, and chemical resistance (e.g. pages 2-4). 
Regarding Claims 11, 15-20, it would have been obvious to one of ordinary skill to include the packaging and sterilization methods of Berger et al. with the graft product of Cook et al. comprising the amount of FGF-2 as disclosed by Voytik-Harbin.  Cook et al. teach that the product is to be implanted in a patient, but do not teach explicitly that the graft is provided in a package (e.g. abstract). However, it would have been obvious to one of ordinary skill in the art to include a polyester package in order to sterilize, maintain, and transport the graft prior to being implanted, as suggested by Cook.  Further, Berger et al. teach the selection of packaging and sterilization methods are optimized for a given product.  In addition, while Cook is silent as to the amount of FGF-2 present, Voytik-Harbin shows that the extractable native FGF-2 would be present at least 50 ng per gram dry weight, and that such an amount is an inherent characteristic of the material, depending upon the extraction method used.
Regarding the limitation “wherein said sterilization… has been conducted so as to reduce a level of extractable, bioactive FGF-2 in said extracellular matrix material while having less or essentially no impact on a level of extractable, bioactive TGF-beta in said extracellular matrix material”, this is a product-by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case Cook et al. and Berger teach sterilization by electron beam radiation of a matrix comprising FGF-2 and TGF-beta, and does not appear to differ from the claimed product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 12-14, 106-108, and 112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 6,206,931; cited in IDS), Voytik-Harbin et al ("Identification of Extractable Growth Factors From Small Intestine Submucosa," J Cell. Biochem. 67: 478-491, 1997; cited in IDS) and Berger et al. (Berger and Dodrill “Achieving Efficacy and Sterility in Flexible Packaging” Sterilization 8/1/2001 < https://www.mddionline.com/ achieving-efficacy-and-sterility-flexible-packaging> accessed 3/19/20) as applied to claim 11 and 15-20 above, and further in view of Hodde et al. (J. P. Hodde, R. D. Record, H. A. Liang & S. F. Badylak (2001) Vascular Endothelial Growth Factor in Porcine-Derived Extracellular Matrix, Endothelium, 8:1, 11-24). 
Regarding Claims 11 and 15-20 the teachings of Cook, Voytik-Harbin, and Berger are described supra. Cook teach that the matrix may be derived from porcine small intestinal submucosa (e.g. column 5, line 37 to column 6, line 10; Example 2). Voytik-Harbin teach that porcine small intestinal submucosa contains TGF-beta (e.g. abstract). However, neither teach that the extracellular matrix comprises VEGF.  This is made up for by the teachings of Hodde et al. 
Hodde et al. teach that extracellular matrix derived from the submucosa of porcine small intestine comprises VEGF (e.g. abstract).  Hodde et al. teach that the SIS ECM contains as much as 0.77 ng VEGF /g SIS (e.g. abstract). 
Regarding Claims 12-14 and 106-108, while Cook is silent as to presence of VEGF, Hodde shows that VEGF is present in extracellular matrix (ECM) derived from the submucosa of the porcine small intestine, and that such an amount is an inherent characteristic of the material. 
Regarding Claims 106 and 112, the limitation “… has been conducted so as to reduce a level of extractable, bioactive FGF-2 in said extracellular matrix material while having less or essentially no impact on a level of extractable, bioactive TGF-beta in said extracellular matrix material”, this is a product-by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case Cook et al. and Berger teach sterilization by electron beam radiation of a matrix comprising FGF-2 and TGF-beta, and does not appear to differ from the claimed product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 10 that Voytik-Harbin does not teach the limitation, “and having extractable, bioactive Fibroblast Growth Factor-2 (FGF-2) at a level of at least about 50 ng/g dry weight” as alleged by the Examiner.  Applicant argues that it has not been shown that the prior art necessarily achieves the claimed feature. 
This is not found persuasive. Voytik-Harbin discloses that FGF-2 was present and that 60% of the growth factor activity is attributable to FGF-2 (page 482, column 2, last paragraph) (as determined from dose-dependent neutralization of GF activity by a polyclonal anti FGF antibody) and not other growth factors. From the results obtained by Voytik-Harbin, it appears that FGF-2 would be present at about 400ug per gm dry powder. Thus Voytik-Harbin shows that the extractable native FGF-2 would be present at least 50 ng per gram dry weight. In addition, it is obvious to optimize within prior art condition or through routine experimentation.  The amount of FGF-2 is a parameter that one of ordinary skill in the art would vary and optimize.  Cook explicitly discloses that his process not only will eliminate or significantly reduce contaminants contained in the submucosa collagen matrix, but also will produce a tissue which exhibits no substantial degradation of physical and mechanical properties and will contain beneficial components such as FGF-2 (column 9, lines 1-28). 
Applicant further argues on page 10 that the amended claims require the graft construct to be disinfected by peracetic acid prior to being received in said medical packaging. However, this step is taught by Cook as described supra. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619